IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PEDRO SOTO,                               : No. 34 EAP 2018
                                          :
                   Appellant              :
             v.                           :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE,                     :
                                          :
                   Appellee               :
                                          :
                                          :
                                          :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2019, the Application for Summary Relief is

GRANTED. The Order of the Commonwealth Court is AFFIRMED.